Opinion by
Mb. Justice Bbown,
The appellee is the proprietor of glass works at Tarentum, in the county of Allegheny. In his complaint he sets forth that he has been engaged in the business of manufacturing glass bottles of various kinds, and, in and about their manufacture, has been compelled to employ divers workmen and apprentices; that the appellants and others are members of an association known as the American Flint Glass Workers’ Union, affiliated with the American Federation of Labor; that, for a long time prior to the year 1894, he had been greatly hampered and annoyed in his business by the control sought to be exercised over his workmen and apprentices by the said American Flint Glass Workers’ Union and the American Federation of Labor, with which it is affiliated; that in the year 1894, he established his factory on an independent basis, employing no workmen or apprentices who were connected with either of the associations named, and expressly requiring his said workmen and apprentices not to be connected with the said American Flint Glass Workers’ Union, and, from that time until the filing of his bill of complaint, he had conducted his factory as an independent one, with mutual satisfaction to himself and the men and apprentices employed by him ; that the appellants knew his factory was so being conducted as an independent one, and that his workmen and apprentices were not connected with the said American Flint Glass Workers’ Union, and had agreed not to connect themselves with the samo, and, particularly, that his apprentices were under agreement not to so connect themselves; that his workmen and apprentices were working in harmony until about September 15, 1899, when the said appellants, acting under orders of the said American Flint Glass Workers’ Union, claiming the right of declaring strikes and otherwise interfering with the employment of labor, well knowing that his apprentices were under covenant and agreement not to be connected with the said A merican Flint Glass Workers’ Union, began to entice, and did entice, a number of them to break their *134covenants or agreements and to become members of the said union, and to become subject to the orders thereof, paramount to his orders as their employer; and that the appellants, by so enticing and endeavoring to entice his apprentices to break their covenants with him by becoming members of the said Union, have done that which is contrary to equity, for which he has no adequate remedy at law. On the answer to the appellee’s bill of complaint, and upon testimony taken, the court below found that Skelley, one of the appellants, had gatherings of the apprentices of the appellee at his room in a hotel and persuaded them to join the union referred to; that he knew the character of the appellee’s works as an independent factory, in which members of the union were not employed, and that his apprentices were bound in their indentures not to join or become subject to the rules or regulations of any such organization as he represented ; that he knew these facts at the time he swore in these apprentices as members of the union; that the apprentices who joined the union violated the covenant of their indenture and subjected themselves to the orders of the union, which made obedience to it paramount to obedience to their employer; that the object of Skelley was to break down the appellee’s factory as a non-union factory, either by preventing the operation of his works or compelling him to join the union; that the apprentices who joined the union, enticed and persuaded so to do by Skelley, violated an express covenant of their indenture, which was one of great importance to the appellee, and Skelley so knew at the time he so enticed them; that Skelley’s conduct and actions were very injurious to the appellee and his business, and if repeated and persisted in, would, in all probability, utterly ruin his business; that Skelley’s codefendants, by their counsel, openly and boldly, justified him in all he did, contending that, as an officer or agent of the union, he had a perfect right to interfere with plaintiff’s apprentices, persuade them to join the union, and secretly swear them in as members; that if the union had that right, either Skelley or some other agent could go to Tarentum at any time and interfere with the appellee’s apprentices and business until it would be destroyed. To this last finding there is no exception.
This is not a controversy between the employer and his employees, but between him and certain individuals associated -as *135a labor union, unfriendly to tbe employment of independent labor, and seeking to induce the apprentices of the employer to violate the terms of their indentures with him. No question is here raised by the employer as to what his employee's may or may not do, and the complaint sets forth no misconduct by them for which relief is asked. The appellants, outsiders, having no connection with the business of the appellee, are charged with enticing and endeavoring to entice the young men employed by him to violate the covenants of their apprenticeships with him, and protection is prayed for against the threatened ruin of his business, as found by the court below. Having reviewed all the evidence, we are not persuaded that any of the court’s findings of fact ought to be disturbed, and, with them before us, the only question to be determined is, whether the injunction should go out.
In the several statutes called to our attention by the learned counsel for appellants, we can find nothing to aid us. The act of September 29, 1770, 1 Smith’s Laws, 309, simply provides that a minor may enter into a valid contract of apprenticeship; by that of May 8, 1869, P. L. 1260, the legislature properly declared that “ it shall be lawful for any and all classes of mechanics, journeymen, tradesman and laborers to form societies and associations for their mutual aid, benefit and protection, and peaceably meet, discuss and establish all necessary by-laws, rules and regulations to carry out the same; ” and the Act of June 14, 1872, P. L. 1175, is that “it shall be lawful for any laborer or laborers, workingman or workingmen, journeyman or journeymen, acting either as individuals or as the members of any club, society or association to refuse to work or labor for any person or persons, whenever, in his, her, or their opinion, the wages paid are insufficient, or the treatment of such laborer or laborers, workingman or workingmen, journeyman or journeymen, by his, her, or their employer, is brutal, or offensive, or the continued labor by such laborer or laborers, workingman or workingmen, journeyman or journeymen, would be contrary to the rules, regulations, or by-laws of any club, society or organization to which he, she, or they might belong, without subjecting any person or persons so refusing to work or labor to prosecution or indictment for conspiracy under the criminal laws of this commonwealth.” But nowhere does it appear in the foregoing enact*136ments that these intermeddling appellants had warrant for their interference between employer and employed as charged in the complaint against them; and with no apprentice, even if he is to be regarded as a “ laborer ” or “ workingman ” within the meaning of the last two acts, complaining that his employer has denied him any right under either of them, further demonstration of the inapplicability of any one of these statutes to the question before us is certainly not needed.
The appellee had an unquestioned right, in the conduct of his business, to employ workmen who were independent of any labor union, and he had the further right to adopt a system of apprenticeship which excluded his apprentices from membership in such a union. He was responsible to no one for his reasons in adopting such a system, and no one had a right to interfere with it to his prejudice or injury. Such an interference with it was an interference with his business, and if unlawful, cannot be permitted. The court found that the inteference was injurious to him, and if allowed to continue would utterly ruin his business. The damages resulting from such an injury are incapable of ascertainment at law, and justice demands that specific relief be furnished in a court of equity. The test of equity jurisdiction is the absence of a plain and adequate remedy at law to the injured party, depending upon the character of the case as disclosed in the pleadings. If equity alone can furnish relief, the injunction must be issued: Watson v. Sutherland, 5 Wall. 79. With this test applied to the pleadings and the facts found by the learned judge in the court below, the decree which he made was proper. It is now affirmed and the appeal from it is dismissed at the costs of the appellants.